DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on August 02, 2021. This is a first action on the merits of the application.  Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of invention I, claims 1-19 in the reply filed on August 02, 2021 is acknowledged.  
The traversal is on the ground(s) that: (i) the search and examination associated with invention Groups I and II would not be unduly burdensome on Examiner since a search of Applicants' claimed mercury capture system of independent claim 1 would automatically encompass a method of using Applicants' claimed mercury capture system of independent claim 1 as recited in dependent claim 20; and (ii) the claimed method of using the mercury capture system of claim 1 to capture mercury escaping from a gold or silver amalgam during heating of the amalgam, as recited in dependent claim 20, cannot "be practiced with another materially different product" given that Applicants' claimed method requires the use of Applicants' claimed mercury capture system of claim 1.  See Remarks filed 08/02/2021, pages 5-7.
In response, the arguments are considered persuasive. Therefore, the previous restriction requirement issued on 06/02/2021 is withdrawn. The claim 20 is hereby examined along with claims 1-19. 

Information Disclosure Statement


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “the mercury scrubber section” in lines 2-3 which lacks an antecedent basis. It is noted that the mercury scrubber section is recited in claim 2, therefore, it is respectfully suggested to amend claim 6 depends on claim 2 or claim 5, not on claim 4. 
Claim 7 is also rejected under 35 U.S. §112 by virtue of its dependence on claim 6.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 9, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (US 4,732,739).
In regard to claim 1, Yamamura discloses a mercury capture system (Abstract) that captures mercury escaping from a silver amalgam during heating of the amalgam, said mercury capture system comprising (Fig. 1-Fig. 3; col. 2, line 56 thru col. 5, line 35): 
(i) At least one conduit extending between (1) a mercury vapor source comprising a silver amalgam (M, Fig. 1) and (2) a first outlet of said mercury capture system (15a, Fig. 1); 
(ii) A pump (15, Fig. 1) (which meets the recited fan) positioned at the first outlet of said mercury capture system (15a, Fig. 1); and 

wherein the mercury capture system reduces an amount of mercury within a first outlet fluid passing through the at least one conduit comprising an inlet (11a, Fig. 1) and a pipe that connects to the mercury vapor capturing vessel (12, Fig. 1) from proximate the mercury vapor source (M, Fig. 1) and exiting the first outlet (15a, Fig. 1) of said mercury capture system to a level of 0.5-2 [Symbol font/0x6D]g/m3 (500-2000 ng/m3) (col. 4, lines 57-64) which is within the recited concentration of less than about 100,000 ng/m3 of first outlet fluid.
It is noted that Yamamura discloses the presence of a pump (15, Fig. 1) positioned at the first outlet of said mercury capture system (15a, Fig. 1) that provide a suction force (col. 3, lines 49-52), but does not discloses the presence of a fan as recited. 
Though Yamamura does not explicitly disclose the presence of a fan at the first outlet of said mercury capture system (15a, Fig. 1), since (i) Yamamura disclose the presence of a pump positioned at the first outlet of said mercury capture system (15a, Fig. 1) that provide a suction force (col. 3, lines 49-52), and (ii) Yamamura’s pump is as least comparable to the recited fan, the fan positioned at the first outlet of the mercury capture system recited in claim 1 of claimed invention is considered as substituting equivalent known for the same purpose of providing a suction force in purging the purified gas stream in the context of the mercury capture system. See MPEP 2144.06 II.  Moreover, it is the examiner’s assessment that the equivalency is recognized in the prior art, and is not based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents.  The presence of the fan is considered prima facie obvious over Yamamura.

In regard to claim 4, Yamamura discloses the at least one conduit comprising an inlet (11a, Fig. 1) and a pipe that connects to the mercury vapor capturing vessel (12, Fig. 1) from proximate the mercury vapor source (M, Fig. 1) that is positioned between the mercury vapor source (M, Fig. 1) and the mercury vapor collecting vessel (12, Fig. 1).

In regard to claim 8, Yamamura discloses the discharge of the treated (purified) gas stream at the outlet of the pump (15, Fig. 1) through the first outlet of said mercury capture system (15a, Fig. 1) (col. 3, lines 47-56). The feature of said pump (which meets the recited fan) is coaxially positioned within a cross-sectional exit area of the first outlet is considered obvious to one skilled in the art through a routine experimentation. 

In regard to claim 9, Yamamura discloses installation of the mercury vapor collecting vessel (12, Fig. 1) and the pump (15, Fig. 1) (which meets the recited fan). The arrangement of the mercury vapor collecting vessel (12, Fig. 1) with respect to the pump (15, Fig. 1) (which meets the recited fan) is considered within a scope of routine experimentation conducted by one skilled in the art. See MPEP 2144.04. 

In regard to claim 15, Yamamura discloses the required materials such as mercury, silver, etc. are first charged into the amalgam-preparing device M, which is, in turn, set in the amalgam-preparing chamber 1, as illustrated in FIG. 3, and discloses the mercury vapor is produced (col. 4, lines 19-28). It is reasonably expected that the teachings encompass conductive or inductive heating to the silver amalgam sources as recited. 

In regard to claim 17, Yamamura discloses the mercury vapor capturing vessel (12, Fig. 1) from proximate the mercury vapor source (M, Fig. 1) and exiting the first outlet (15a, Fig. 1) of said mercury capture system to a level of 0.5-2 [Symbol font/0x6D]g/m3 (500-2000 ng/m3) (col. 4, lines 57-64) which is within the recited concentration of less than about 35,000 ng/m3 of first outlet fluid.

In regard to claim 18, Yamamura discloses a reduction of mercury concentration from 210, 170 and 150 [Symbol font/0x6D]g/m3 (210,000, 170,000 and 150,000 ng/m3) to 0.5-2 [Symbol font/0x6D]g/m3 (500-2000 ng/m3) (col. 4, lines 57-64) which directs more than 99% mercury reduction. This renders the recited reduction range from 85.0 wt% to 98.0 wt% prima facie obvious. See MPEP 2144.05.

In regard to claim 19, Yamamura discloses embodiments of mercury capture system and its operation (Fig. 1 – Fig. 3). Based on the teachings of Yamamura, in its entirety, one skilled in the art would have reasonably expected that the size of the mercury capture system is controlled/optimized depending on the desired operation capacity, consequently, the recited dimension of the mercury capture system is considered optimum or workable ranges achieved by routine experimentation. "[W]here the general conditions/features of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEM 2144.05 II. 

In regard to claim 20, Yamamura discloses a method of using the mercury capture system of claim 1 to capture mercury escaping from a gold or silver amalgam during heating of .

Claims 2, 3, 5, 6, 7, 10, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura, as applied to claim 1 above, and further in view of  Al-Faqeer (US 2007/0246401 A1).
In regard to claim 2, Yamamura discloses the at least one conduit comprises a neutralization vessel (14, Fig. 1) (i.e., a mercury scrubber section) positioned between the mercury vapor collecting vessel (12, Fig. 1) and the first outlet (15a, Fig. 1) of said mercury capture system.
Yamamura discloses the neutralization vessel (14, Fig. 1) (i.e., a mercury scrubber section) comprises with a reducing agent solution (col. 3, lines 45-56)
But Yamamura does not discloses the mercury scrubber section comprising one or more baffle assemblies positioned along a length of the mercury scrubber section.
Al-Faqeer discloses a method and apparatus for separating mercury and other undesired constituents from a natural gas stream includes passing the raw gas stream sequentially through a first separator, an amine treatment unit, a cooler, a second separator, a dehydrator, a cooler and a third separator (Abstract).  Al-Faqeer discloses that, by referring to FIG. 2, the mercury separator 50 includes a vessel 51, an inlet 52, a deflector plate or baffle 53, a gas outlet 54, a hydrocarbon outlet 55, and a mercury trap 56 (Fig. 2, paragraph [0024]).
It is noted that both the Yamamura and Al-Faqeer references directs an apparatus for removing mercury vapor from a gas mixture. 
prima facie obvious to one of ordinary skill in the art to modify the mercury capture system taught by Reddy to provide the mercury scrubber section comprising one or more baffle assemblies positioned along a length of the mercury scrubber section as suggested by Al-Faqeer, because the mercury separator apparatus comprising baffle(s) is a known, effective feature in designing apparatus for removing mercury vapor from a gas mixture (Al-Faqeer, Fig. 2, paragraph [0024]).

In regard to claims 3, 11 and 12, as set forth above regarding claim 2, Reddy, in view of Al-Faqeer, direct that a mercury vapor collecting (a mercury vapor capturing vessel (12, Fig. 1) is in a fluid communication with a mercury scrubber section comprising one or more baffle assemblies, consequently directs a second outlet in fluid communication with the mercury vapor collecting vessel. The limitations recited in claims 11 and 12 are also obvious over Reddy, in view of Al-Faqeer, which direct a mercury vapor collecting (a mercury vapor capturing vessel (12, Fig. 1) is in a fluid communication with a mercury scrubber section comprising one or more baffle assemblies, consequently also directs a second outlet in fluid communication with the mercury vapor collecting vessel.  

In regard to claims 5, 6, 7 and 10, Yamamura discloses installation of the mercury vapor collecting vessel (12, Fig. 1) and the first outlet of said mercury capture system (15a, Fig. 1) (Fig. 1 – Fig. 3).  In light of teachings from Yamamura, it is the examiner’s assessment that feature of the mercury scrubber section extends vertically between the mercury vapor collecting vessel and the first outlet, or the middle connecting section extends diagonally downward from a 

In regard to claim 16, Al-Faqeer discloses that, by referring to FIG. 2, the mercury separator 50 includes a vessel 51, an inlet 52, a deflector plate or baffle 53, a gas outlet 54, a hydrocarbon outlet 55, and a mercury trap 56 (Fig. 2, paragraph [0024]).  In addition, Al-Faqeer discloses a series of baffles in the deflector (paragraph [0029]). Therefore, the limitation of each of the one or more baffle assemblies comprises at least one pair of baffle sheets separated from one another by at least one baffle spacer is considered an obvious variation that can be conducted by one skilled in the art in arranging the series of baffles as taught by Yamamura, in view of Al-Faqeer. 

Claim Objections
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, such as incorporating dependent claim 13 and (or claim 14) AND claim 4 into an independent claim 1 as exemplified below.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 13-14.  The concept of a mercury capture system that captures mercury escaping from a gold or silver amalgam during heating of the amalgam, said mercury capture system comprising: 
at least one conduit extending between (i) a mercury vapor source comprising a heated gold or silver amalgam and (ii) a first outlet of said mercury capture system; 
a fan positioned at the first outlet of said mercury capture system; and 
a mercury vapor collecting vessel (i) positioned between and (ii) in fluid communication with the mercury vapor source and the first outlet of said mercury capture system, 
wherein the mercury capture system reduces an amount of mercury within a first outlet fluid passing through the at least one conduit from proximate the mercury vapor source and exiting the first outlet of said mercury capture system to a level of less than about 100,000 ng/m3 of first outlet fluid,
wherein said at least one conduit comprises a middle connecting section positioned between the mercury vapor source and the mercury vapor collecting vessel, and
wherein said middle connecting section comprises a baffle box, said baffle box comprising one or more baffle plates therein, and each baffle plate comprising a plurality of apertures extending through and providing multiple air flow channels through a given baffle plate, is considered novel. 
Yamamura (US 4,732,739) and/or Al-Faqeer (US 2007/0246401 A1), alone or in a combination, do not provide any guidance which would lead one to a mercury capture system as recited in claimed invention set forth above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772